DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance action based on application 16/810,266 filed March 5, 2020. 

Allowable Subject Matter
Claims 1-9, 11-19, & 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a nanowire structure comprising: a nanowire on the substrate through the opening in the patterned mask layer, the nanowire comprising: a plurality of buffer layers on the substrate; a plurality of defect filtering layers, wherein the plurality of buffer layers is alternated with the plurality of defect filtering layers, each of the plurality of defect filtering layers is a strained layer, and each of the plurality of defect filtering layers is on a corresponding one of the plurality of buffer layers; and an active layer on the plurality of defect filtering layers; in combination with the other limitations of claim 1. Claims 2-9 are also allowed base don their dependency from claim 1. 
Claim 11 is allowed because none of the prior art either alone or in combination discloses a nanowire structure comprising: providing a plurality of buffer layers on the substrate through the opening in the patterned mask layer; providing a plurality of defect 
Claim 21 is allowed is allowed because none of the prior art either alone or in combination discloses a nanowire structure comprising: a nanowire on the substrate through the opening in the patterned mask layer, the nanowire comprising: a buffer layer on the substrate; a defect filtering layer on the buffer layer, wherein the defect filtering layer is a strained layer; an active layer on the defect filtering layer, and a superconductor layer, which partially covers the active layer and the patterned mask layer; in combination with the other limitations of claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Danesh (Pre-Grant Publication 2020/0075803)
Kim (Pre-Grant Publication 2018/0226242)
Doornbos (Pre-Grant Publication 2014/0252478)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID VU/Primary Examiner, Art Unit 2818